Title: From George Washington to Brigadier General George Weedon, 29 March 1778
From: Washington, George
To: Weedon, George



Dear Sir
Head Quarters [Valley Forge] 29th March 1778.

Inclosed you will receive a copy of a Resolution of Congress, respecting the Rank of the Brigadiers in the Virginia Line—by this you will perceive they have given General Woodford the precedence he claimed.
In my letter of the 15th, I mentioned my sentiments upon this subject and that it was my Opinion the parties interested should acquiesce in whatever decision might be given concerning it—this I still wish, and the pressing necessity there is for General Officers in Camp induces me again to request your most expeditious return. At the same time if you are determined not to serve in inferior rank to Generals Woodford & Scott—you will be pleased to inform, as the State of the Virginia Troops in such case, will demand another immediate appointment in your room. I am Dear Sir Your most obedient Servt

G.W.

